      Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
Information to identify the case:
Debtor
                   Benja Incorporated                                                           EIN 83−0962890
                   Name


United States Bankruptcy Court California Northern Bankruptcy Court                             Date case filed in chapter 11                    10/15/20

Case number: 20−30819 DM 7                                                                      Date case converted to chapter 7                1/29/21


Official Form 309D (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                                                       12/15


For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue,
assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from
debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and
attorney's fees.

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                     Benja Incorporated
2. All other names used in                aka EPHE., Benjamin
    the last 8 years
3. Address                                26 Cragmont Avenue
                                          San Francisco, CA 94116
4. Debtor's attorney                      Paul E. Manasian                                                Contact phone (415) 217−0203
   Name and address                       Law Offices of Paul E. Manasian
                                          1310 65th St.
                                          Emeryville, CA 94608
5. Bankruptcy trustee                     Kyle Everett                                                    Contact phone (415) 981−2717
   Name and address                       Development Specialist, Inc.                                    Email: keverett@dsi.biz
                                          150 Post Street, #400
                                          San Francisco, CA 94108
6. Bankruptcy clerk's office              Mailing Address:                                                 Hours open: Monday − Friday 9:00 am to
   Documents in this case may             U.S. Bankruptcy Court                                            4:30 pm
   be filed at this address.              450 Golden Gate Avenue                                           Contact phone: (888) 821−7606
   You may inspect all records            Mail Box 36099
   filed in this case online at           San Francisco, CA 94102                                          Date: 2/2/21
   www.pacer.gov.
7. Meeting of creditors          February 23, 2021 at 01:00 PM                            Via Tele/Videoconference
   The debtor's representative
   must attend the meeting to    The meeting may be continued or adjourned to a Trustee: Kyle Everett
   be questioned under oath.     later date. If so, the date will be on the court         Call in number/URL: 1−877−991−8832
   Creditors may attend, but are docket.                                                  Passcode: 4101242
   not required to do so.
   Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide government−issued
    photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear, your case may be
    dismissed without further notice.
                                                                                                           For more information, see page 2 >
Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                       page 1

       Case: 20-30819                Doc# 88           Filed: 02/02/21              Entered: 02/02/21 12:32:12                       Page 1 of 2
Debtor Benja Incorporated                                                                                     Case number 20−30819 DM 7

8. Deadlines                           Deadline for all creditors to file a proof of claim Filing deadline: 4/9/21
   The bankruptcy clerk's office       (except governmental units):
   must receive proofs of claim
                                       Deadline for governmental units to file a proof Must file before 180 days after the
   by the following deadlines.         of claim:                                       date relief was entered.
   For a bankruptcy case               A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
   pending in the Northern             may be obtained at www.uscourts.gov or any bankruptcy clerk's office. If you do not file a
   District of California, a           proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
   Proof of Claim may be filed         a proof of claim even if your claim is listed in the schedules that the debtor filed.
   electronically online at
   www.canb.uscourts.gov In            Secured creditors retain rights in their collateral regardless of whether they file a proof of
   the Quick Links section,            claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
   click on "File an Electronic        with consequences a lawyer can explain. For example, a secured creditor who files a proof
   Proof of Claim."                    of claim may surrender important nonmonetary rights, including the right to a jury trial.


9. Creditors with a foreign           If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
   address                            asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                      United States bankruptcy law if you have any questions about your rights in this case.

10. Liquidation of the                 The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's
    debtor's property and              property. If the trustee can collect enough money, creditors may be paid some or all of the
                                       debts owed to them, in the order specified by the Bankruptcy Code. To ensure you receive
    payment of creditors'              any share of that money, you must file a proof of claim, as described above.
    claims




Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set         page 2




       Case: 20-30819             Doc# 88         Filed: 02/02/21           Entered: 02/02/21 12:32:12                     Page 2 of 2
